     Case 2:19-mc-00138-WBS-DB Document 28 Filed 07/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TRUSTEES OF THE NATIONAL                          No. 2:19-mc-0138 WBS DB
      ELEVATOR INDUSTRY PENSION
12    FUND, et al.,
13                       Plaintiffs,                    ORDER
14           v.
15    A LEWIS ENTERPRISES, INC., D/B/A A
      STEP ABOVE ELEVATOR, et al,
16

17                       Defendants.
18

19          A judgment debtor examination of debtor Lindsey A. Lewis is set in this action for August

20   7, 2020, before the undersigned. (ECF No. 23.) Given the current public health crisis and

21   General Order Number 618 staff for the undersigned contacted counsel for the judgment creditor

22   to discuss continuing the August 7, 2020 judgment debtor examination for either an in-person or

23   videoconference judgment debtor examination. On July 24, 2020, counsel for the judgment

24   creditor filed a request for a videoconference judgment debtor examination. (ECF No. 27.)

25          The request sets forth a number of proposed rules that the judgment debtor examination

26   would be subject to. Those rules include such requirements as the judgment debtor “will ensure

27   that no other members of their household are using the internet.” (Id. at 5.) That if the parties are

28   forced to use a phone connection because the video connection fails and the phone connection

                                                        1
     Case 2:19-mc-00138-WBS-DB Document 28 Filed 07/31/20 Page 2 of 2

 1   then fails “the deposition will automatically be continued until the next day when the Court is

 2   available[.]” (Id. at 6.) That if the deposition cannot continue due to background noise or

 3   interruptions, “the party who has failed to attend from a private and quiet locations bears the costs

 4   associated with continuing.” (Id.)

 5           The undersigned proposed the potential for a judgment debtor examination by

 6   videoconference in an effort to allow, where appropriate, those judgment debtor examinations

 7   that can be conducted via videoconference to do so without further delay. While parties may

 8   stipulate to terms and conditions to reach an agreement on a judgment debtor examination via

 9   videoconference, the undersigned will not unilaterally impose rules. Ultimately, if the judgement

10   creditor wishes to proceed with a judgment debtor examination via videoconference without the

11   consent of the judgment debtor, the judgment creditor will bear the burden of arranging the

12   examination and the risk if it is unsuccessful. Otherwise, the judgment creditor may wait to

13   pursue an in-person judgment debtor examination when the court is available for such

14   examinations.

15           Accordingly, IT IS HEREBY ORDERED that:

16           1. The August 7, 2020 judgment debtor examination is continued to November 6, 2020, at

17   9:30 am, in Courtroom No. 27;

18           2. The July 24, 2020 request for a remote deposition (ECF No. 27) is denied without

19   prejudice to renewal; and

20           3. Within twenty-one days of the date of this order counsel for the judgment creditor shall
21   serve a copy of this order on the judgment debtor and file proof of such service.

22   Dated: July 30, 2020

23

24

25
     DLB:6
26   DB\orders\orders.civil\trustees0138.vid.jde.den.ord

27

28

                                                           2
